Title: To Benjamin Franklin from Nathaniel Falconer, 15 May 1783
From: Falconer, Nathaniel
To: Franklin, Benjamin


My Dear Sir
London May the 15 1783
I Take the Liberty of informing you of my arrivall hear yesterday I left philadla the 12 of april in a vessell for ostend but Got put ashore at hasting I Expect to purches a ship hear and proceed to philadelphia if you have aney Commands hear that I Can Excute please to Let hear from you Mr Beach [Bache] was at Newyork when I Came away Mrs Beach was well Mr Williams informs me you intend home which I am verey Glad to hear for belive me whe Shall be much in want of your assistance on that Side the watter and it is the wish of all your friends that you may be there before october Next I no youle Excuse the Liberty I have Taken therfore will make no apologe for writing my Best Compliments W T Franklin and Mr Hartly who I understand is now with you I am Dear Sir yr Hble Ser
Nath Falconer
 
Addressed: Docter Franklin / at Paris
Notation: Falconer 15 May 178[torn]
